OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on May 5, 1976.
In this proceeding to discipline respondent for professional misconduct, the petitioner moves to confirm the report of the Special Referee and respondent submits an affirmation in response asking that the petition be dismissed or, in the alternative, “sustaining the admonition given the respondent by the Grievance Committee” in lieu of the imposition of any measure of discipline herein.
The Special Referee found that both of the charges of professional misconduct were sustained, i.e., that respondent converted a client’s funds in the amount of $5,000, to his own use and converted another client’s funds in the amount of $1,500, to his own use.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the professional misconduct indicated *76above. Petitioner’s motion to confirm the report of the Special Referee is granted and the relief requested by respondent is denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the fact that respondent made full restitution in each of these matters as well as his cooperation with the petitioner Grievance Committee throughout these proceedings. Nevertheless, respondent’s misconduct is of such a serious nature that he should be, and hereby is, disbarred and his name is ordered stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mollen, P. J., Mangano, Gibbons, Thompson and Bracken, JJ., concur.